Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 1 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 2 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 3 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 4 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 5 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 6 of 7
Case 19-68381-lrc   Doc 2   Filed 11/15/19 Entered 11/15/19 09:49:23   Desc Main
                             Document     Page 7 of 7
